Lumpkins, C. J.
This is a possessory warrant proceeding. The parties agreed to arbitrate. The arbitrators found an award, which the plaintiff moved to make the judgment of the Court. The other party objected on the ground, that he was temporary administrator only, and, as such, had no power to refer the case. And the Judge sustained him, and refused to make the award the judgment of the Court. The parties then agreed to submit the case of the possessory warrant to *395Judge Worrell, at Chambers. He found that the wheat should be delivered to Lucy Chatman. And now, the other side objects to his judgment, on the ground that the case bad been arbitrated. The matter of the award, whether adjudged right or wrong, was res adjudieata, and had been decided at the preceding term of the Court, neither party excepting to it. This objection comes too late; and, besides, the judgment which the Court redered on the award was at the instance and upon the motion of the party now seeking to take advantage of it.
The second objection was, that the possessory warrant affidavit was insufficient. It is not stated wherein. We see no defect in it.
The third objection is, that the opinion of the Court was contrary to evidence. There is much testimony on both sides. The witnesses swear very contradictory. It was for the Judge to adjust this conflict of testimony, and he has done it satisfactorily to himself. It is to ns.
Judgment affirmed.